Rhodes, J., also concurring in the judgment, but dissenting from the opinion in part.
I concur with the majority of the Court in reversing the judgment of the Court below, but I agree with Mr. Justice Cukkey in his dissenting opinion; and I would further add, that if it can be held that all the acts—be they apparently of the most formal character—of the Assessor and the other officers charged by law with the performance of the series of acts that are required to be done before the taxes are payable, are essential and constitute a part of the substance of the assessment, without which the assessment is invalid, then, in my opinion, the Legislature cannot dispense with the performance of’ any of those acts in past transactions, and thus create a cause of action where none existed at the time of the performance of the last official act.